Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
Claims 1 and 13 contain allowable subject matter regarding the configuration of the system in which the glass covers the claimed instrument cluster and defines a reflecting surface configured to directly reflect the claimed sequential images of the driver’s gaze, captured by the camera as claimed, the reflecting surface extending in a vertical direction in a concave manner focusing on the claimed reflected field of view, the sequential images capturing the driver’s gaze through the opening of the steering wheel, and the camera oriented as claimed, the controller configured to analyze the driver’s gaze.
Claim 10 contains allowable subject matter regarding positioning the camera with the claimed field of view towards a glass, which covers an instrument cluster for the driver, the glass defining a reflecting surface configured to directly reflect sequential images of a driver’s gaze, the reflecting surface extending along a vertical direction in a concave matter focusing the claimed field of view towards the claimed optical focus, the sequential images capturing the driver’s gaze through the opening of the steering wheel, capturing reflected sequential images of the drivers gaze from the reflecting surface and analyzing the images to determine a behavior of the gaze.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/24/2022